17‐3502‐cv 
GEOMC Co., Ltd. v. Calmare Therapeutics Inc. 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                           SUMMARY ORDER 
                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  
CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1, 
2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS 
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN 
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT 
ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
       
      At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 12th day of March, two thousand nineteen. 
       
PRESENT:                   
             JON O. NEWMAN, 
             DENNIS JACOBS,   
             ROSEMARY S. POOLER, 
                          Circuit Judges. 
_________________________________________ 
 
GEOMC CO., LTD., 
 
             Plaintiff‐Counter‐Defendant‐Appellee, 
 
                    v.                                           No. 17‐3502‐cv 
 
CALMARE THERAPEUTICS INCORPORATED, 
 
             Defendant‐Counter‐Claimant‐Appellant. 
 
_________________________________________ 
 
FOR APPELLANT:                                 WILLIAM FELDMAN, Haynes and 
                                               Boone, LLP, New York, NY  
 
FOR APPELLEE:                                  KRISTEN B. WEIL, Dentons US LLP, 
                                               New York, NY (Richard M. 
                                               Zuckerman, New York, NY, on the 
                                               brief) 
 
      Appeal from a judgment of the United States District Court for the District 

of Connecticut (Victor A. Bolden, District Judge). 

      UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is VACATED, and the case is 

REMANDED for further proceedings consistent with this Order. 

      Defendant‐Appellant Calmare Therapeutics, Inc. (“Calmare”), a Delaware 

corporation formerly known as Competitive Technologies, Inc. (“CTI”), appeals 

from the Sept. 29, 2017, judgment of the District Court for the District of 

Connecticut (Victor A. Bolden, District Judge) in favor of Plaintiff‐Appellee 

GEOMC Co., Ltd. (“GEOMC”), a South Korean corporation formerly known as 

Daeyang E&C Co., Ltd. (“Daeyang”), entered after a bench trial. We assume the 

parties’ familiarity with the facts and procedural history of this case. 

      The litigation concerns a contract dispute arising from sales of medical 

devices for managing pain (“Devices”). Calmare was authorized by the inventors 

of the technology employed in the Devices to act as agent for the inventors in 

connection with marketing and licensing the Devices. GEOMC manufactures the 

Devices and supplies them to Calmare or its customers under a license from 

Calmare. The District Court’s judgment ordered Calmare to pay GEOMC 
                                           2
$4,673,406 for Devices delivered by GEOMC to Calmare, plus 18% interest from 

Dec. 31, 2010, to the entry of judgment, amounting to $5,678,764.41, for a total of 

$10,352,170.41. The judgment also authorized GEOMC, if the judgment was not 

satisfied by Dec. 31, 2017, to take possession of all Devices in Calmare’s 

possession and sell them, crediting the proceeds against the amounts due under 

the judgment. The judgment also dismissed Calmare’s fourth counterclaim, 

which alleged an overpayment by Calmare of $32,000, and awarded GEOMC 

attorney’s fees and costs. This Court stayed the judgment pending appeal. 

      An unusual aspect of this case involving sales is that no sales contract is 

included in the record, and the parties do not contend that one exists. What the 

record does contain are these four key documents: (1) a 2007 agreement 

captioned “Territory Exclusive License Agreement For Intellectual Property” (the 

“2007 License”), (2) a 2008 agreement captioned “Distributor Appointment in 

Korea” (the “Korea Agreement”) (3) a 2010 agreement captioned “Memorandum 

of Understanding” (the “2010 MOU”), and (4) a 2012 agreement captioned 

“Security Agreement.” 

      The appeal presents several issues: (1) whether payment from Calmare to 

GEOMC was due upon delivery of Devices to Calmare or upon sale of Devices 

by Calmare to its end‐user customers; (2) whether evidence of sales by GEOMC 

in South Korea was properly excluded; (3) whether Calmare’s Chief Executive 

Officer had authority to execute the Security Agreement; (4) whether an “event 

of default” under the Security Agreement occurred; (5) whether the equitable 

remedy portions of the District Court’s judgment were proper; (6) whether 18 

percent prejudgment interest was properly imposed on the total sum due from 

                                          3
Calmare to GEOMC; and (7) whether the District Court erred in striking two 

affirmative defenses and five counterclaims from Calmare’s answer to GEOMC’s 

second amended complaint. This last issue has been adjudicated in an opinion 

filed this day. 

       1. Date of payment from Calmare to GEOMC. In the 2007 License, CTI 

(identified as “CTT”)1 granted Daeyang an exclusive worldwide license “to make 

and supply” the Devices to CTI or its customers. The provision of the 2007 

License most relevant to this appeal provides: “Royalty Rate. DAEYANG and 

CTT will share profits of 50% each from sales of Licensed Products produced by 

DAEYANG.” This is the only provision of the 2007 License that concerns 

payments between the parties. The 2010 MOU provides: 

       “The following describes the understanding of both GEOMC . . . and 
       [CTI] regarding the revenue splits for sales of [the Devices]. 
              “1. GEOMC will receive $9,000 for the sale of each unit.” 
The parties orally agreed to change the $9,000 amount to $10,000. 

       The District Court considered the 2007 License ambiguous as to whether 

payment by Calmare was due on delivery of Devices to Calmare or on sale of 

Devices by Calmare to its end‐user customers, considered extrinsic evidence on 

the issue, and ruled that payment was due on delivery. Whether a contract is 

ambiguous is a question of law, see Luitpold Pharmaceuticals, Inc. v. Ed. Geistlich 

Söhne A.G. Für Chemische Industrie, 784 F.3d 78, 88 (2d Cir. 2015), the decision of 

which we review de novo, see Law Debenture Trust Co. of New York v. Maverick Tube 



       1
        The 2007 License refers to CTI as CTT, but there is no dispute that CTI (Competitive 
Technologies, Inc., now known as Calmare) is the licensor.
                                               4
Corp., 595 F.3d 458, 468 (2d Cir. 2010). The only provision of the 2007 License 

shedding light on time of payment states that the parties “will share profits of 

50% each from sales of [Devices] produced by [GEOMC].” Clearly, there cannot 

be “profits” from “sales” until there have been sales. GEOMC alleged that it sold 

Devices to Calmare, but even if some of the Devices delivered to Calmare were 

sold to Calmare, there could not be “profits” to be shared “50% each” between 

GEOMC and Calmare until the Devices were sold to Calmare’s end‐user 

customers. It is therefore unambiguous that payment of shared profits was not 

required upon delivery,2 and extrinsic evidence that arguably altered the time of 

payment should not have been considered.3 The 2010 MOU changed the 50 

percent share of profits to “$9,000 for the sale of each unit,” an amount later 

changed to $10,000. By stating that payment would be made for “sales,” this 

document continued the arrangement that the time of payment would be after 

sale of a Device to a Calmare customer, not after delivery of a Device to Calmare. 

        Because the District Court’s award of damages was based on the number 

of Devices that GEOMC delivered to Calmare, a remand is required for 

redetermination of the amount, if any, owed by Calmare based on the number of 

Devices it sold, after deduction of the amount, if any, owed by GEOMC to 


        2 It is sometimes contended that a document is ambiguous whenever different judges 
interpret it differently. That view is incorrect, see Hugo Boss Fashions, Inc. v. Federal Insurance Co., 
252 F.3d 608, 619 n.8 (2d Cir. 2001), and this Court has previously disagreed with a district 
judge’s view that a contract was ambiguous, see Luitpold Pharmaceuticals, 784 F.3d at 89‐90.  
        3 The District Court stated, “As the amount of payment was originally tied to the sale of 

the products in question, the written contractual language supports the notion that payments 
were due after the completion of sales to third parties, not upon delivery of the devices.” 
GEOMC Co. v. Calmare Therapeutics, Inc., No. 3:14‐CV‐01222 (VAB), 2017 WL 3585337, at *7 (D. 
Conn. Aug. 18, 2017). The Court altered this correct reading of the contractual language only 
after considering extrinsic evidence.
                                                    5
Calmare (as discussed below). It is undisputed that Calmare has not paid 

GEOMC for 61 Devices sold by Calmare between 2012 and 2016. 

      2.  Exclusion of evidence of GEOMC’s sales in Korea. In 2008 Calmare and 

GEOMC executed the Korea Agreement. Calmare delegated to GEOMC the 

authority to designate the exclusive distributor of the Devices in Korea “under 

the same conditions set forth in the [2007 License],” i.e., to pay Calmare 50 

percent of the profits from sales, later changed to $9,000 and then to $10,000 per 

sale. GEOMC designated itself as distributor and sold Devices in Korea. 

Anticipating Calmare’s argument that any money it owed GEOMC should be 

offset by money GEOMC failed to pay Calmare for GEOMC’s sales in Korea, 

GEOMC moved before trial to exclude evidence of such sales. The Court granted 

the motion, giving two reasons: (1) the pleadings did not mention the Korea 

Agreement and Calmare did not make any “meaningful discovery” in 

connection with sales in Korea, and (2) admitting evidence of GEOMC’s Korea 

sales claim would “contradict the ‘law of the case’ doctrine” because the Court 

had previously prohibited Calmare from expanding the case to include new 

parties and claims when it granted GEOMC’s motion to strike defenses and 

counterclaims. 

      Although evidentiary rulings are reviewed to determine if they exceed 

allowable discretion, see Porter v. Quarantillo, 722 F.3d 94, 97 (2d Cir. 2013), we 

conclude that such discretion has been exceeded on this point, especially in a 

case that must be remanded in any event to determine exactly what amount of 

money is owed and by whom with respect to sales of the Devices. In Calmare’s 

answer to GEOMC’s second amended complaint, Calmare alleged that money 

                                           6
owed by GEOMC should be set off against money Calmare owed to GEOMC, 

and Calmare contended that its answer referred to the Korea Agreement. 

Furthermore, Calmare sent GEOMC a discovery request, asking GEOMC, among 

other things, to “[i]dentify the total number of [D]evices sold in South Korea 

from 2013 through 2016, including the price paid for each sale.” This request was 

not answered. Calmare also asked GEOMC’s CEO in a deposition how many 

Devices GEOMC sold in Korea and at what price; the CEO partially responded, 

stating, “[a]bout, more or less, 30,” but declined to disclose how many were sold 

after August 22, 2014, because her attorney advised her that was “confidential 

information.” In addition, although the District Court struck certain of Calmare’s 

counterclaims in order to avoid prejudice to GEOMC and undue expansion of 

the scope of the case, it declined to strike Calmare’s affirmative defense that 

damages owed by Calmare should be set off by amounts GEOMC owes Calmare. 

In view of these facts, the District Court exceeded its discretion by denying 

Calmare the opportunity to introduce evidence of the amounts, if any, that 

GEOMC owes Calmare for sales of Devices in Korea. 

      On remand, the District Court should allow Calmare limited discovery as 

to the number of Devices sold by GEOMC and the prices of such sales and then 

determine what amount of set‐off, if any, Calmare is entitled to. 

      3. Apparent authority of Calmare’s CEO. For reasons explained by the District 

Court, GEOMC’s claim that Calmare’s CEO lacked apparent authority to execute 

the Security Agreement was properly rejected. 

      4.  Default under the Security Agreement. The District Court ruled that 

Calmare’s failure to pay GEOMC upon delivery of Devices was an “Event of 
                                          7
Default” under the Security Agreement. Because we have ruled that payment 

was not required from Calmare until Devices were sold to Calmare’s customers 

and because it remains to be determined, on remand, the amount Calmare owes 

GEOMC for Devices sold to Calmare’s customers, and the amount, if any, 

GEOMC owes Calmare for Devices sold in Korea (and the effect, if any, of such 

sales on the question of whether Calmare defaulted under the Security 

Agreement), the ruling on “Event of Default” must be vacated, and breach of the 

Security Agreement redetermined. To the extent that some Devices were sold to 

Calmare’s customers but required payments with respect to such sales were not 

made to GEOMC, and a net balance, after any set‐off, is owed to GEOMC, an 

event of default may be redetermined to have occurred. 

      5. The equitable portions of the judgment. Calmare contends that the 

provisions of the judgment allowing GEOMC to repossess the nearly 400 Devices 

in Calmare’s warehouses is improper because the value of these Devices far 

exceeds the amount that the District Court ruled Calmare owes GEOMC. 

Although it remains to be determined on remand whether an Event of Default 

under the Security Agreement has occurred, Calmare’s challenge to the structure 

of the District Court’s equitable remedy is without merit. If it is determined on 

remand that Calmare is in default for failing to pay GEOMC what is owed for 

sales to Calmare’s customers, GEOMC’s repossession of Devices remaining in 

Calmare’s custody and their sale will be proper even if the value of those Devices 

exceeds the amount owed. This remedy is precisely what the Security Agreement 

provides. Furthermore, Calmare’s contention of excess value flowing to GEOMC 

ignores the judgment’s requirement that GEOMC apply the proceeds of 

                                         8
repossessed and sold Devices to satisfy the judgment, and return any excess 

proceeds and any unsold Devices to Calmare.  

      6. Imposition of 18 percent interest on all money due to GEOMC. Because the 

amount of money due from Calmare to GEOMC, if any, remains to be 

determined on remand, it is not certain that the issue of prejudgment interest will 

remain in the case. However, Calmare challenges two of the District Court’s 

rulings with respect to interest, and because these rulings do not depend on the 

amount owed by Calmare, we will review them. 

      First, Calmare contends that interest on any amount owed should run only 

on GEOMC’s costs and expenses incurred in enforcing its rights under the 

Security Agreement, rather on the entire amount that Calmare owes. The 

Security Agreement provides that in the event of a default, GEOMC will be 

entitled to recover “all costs and expenses” incurred by GEOMC in enforcing 

Calmare’s obligations and in connection with repossessing and selling the 

Devices constituting the collateral securing the Agreement. Then, the only 

sentence of the Security Agreement that mentions interest states, “All of such 

costs and expenses (collectively, the ‘Liquidation Costs’), together with interest at 

a per annum rate of interest which is equal to 18% per annum, shall be paid by 

[Calmare] to [GEOMC] on demand and shall constitute and become a part of the 

debt secured hereby.”  

      GEOMC points out that the Agreement does not provide for costs and 

expenses “together with interest on such Liquidation Costs,” nor for costs and 

expenses “together with interest thereon.” Br. for GEOMC at 54. GEOMC also 

contends that because liquidation costs are usually incurred “essentially 
                                          9
contemporaneously with the sale of Devices,” there is “little time for interest to 

accrue” on such costs. Id. at 55. 

       The Security Agreement mentions the 18 percent rate only in a sentence 

concerned with collection costs. Although the contract does not restrictively say 

that interest runs “on” such costs nor restrictively authorize costs with interest 

“thereon,” it is equally true that it does not broadly say that interest runs “on all 

amounts owed.” In the absence of precise language, an 18 percent rate on costs 

“together with” interest is fairly understood to mean “only on such costs,” even 

if it runs for only a short time. Accordingly, if GEOMC is determined on remand 

to be entitled to Liquidation Costs, it will also be entitled to 18 percent 

prejudgment interest on such costs; it will be up to the District Court, in its 

discretion, whether to award prejudgment interest on other damages, if any, and 

at what rate, up to the statutory maximum.4 




       4
         The relevant Connecticut statute authorizing interest on non‐loan obligations, Conn. 
Gen. Stat. § 37‐3a, sets a maximum rate of ten percent. Although Connecticut courts apply a 
contracted rate above 10 percent to unpaid loans, see Little v. United National Investors Corp., 160 
Conn. 534, 541‐42 (1971) (interpreting Conn. Gen. Stat. 37‐1), it is not clear whether they do so 
for non‐loan obligations. We need not predict Connecticut law on this matter because, as 
GEOMC contends on appeal, see Br. for GEOMC at 55, in the District Court Calmare did not 
dispute application of the 18 percent rate to Liquidation Costs and has therefore forfeited a 
challenge to the rate, a contention Calmare does not dispute in its reply brief. 
       The judgment awards the 18 percent prejudgment interest from December 31, 2010, but 
the District Court’s opinion states that Calmare has made no payments since December 31, 2011. 
From the amount of interest awarded at 18 percent, it is apparent that the District Court 
awarded interest for six and three quarters years, which means that the 2010 date of the 
judgment is what the Court intended as a starting date. The Security Agreement, which 
authorizes interest, was dated May 1, 2012. On remand, if it is determined that Calmare owes 
GEOMC a net amount, the date on which interest begins to run can be clarified.
                                                 10
      Disposition. Calmare’s claims on appeal concerning the District Court’s 

striking of two affirmative defenses and five counterclaims have been 

adjudicated in an opinion filed this day. For reasons stated in this Order, the 

judgment of the District Court is VACATED, and the case is REMANDED for 

further proceedings consistent with this Order. 

                    
                                                FOR THE COURT: 
                                                Catherine O’Hagan Wolfe, Clerk 
       

       

 




                                           11